Citation Nr: 1641384	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  12-23 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to reimbursement of medical expenses incurred at Halifax Medical Center from May 22, 2011, to May 25, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1975.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2011 denial of the abovementioned Department of Veterans Affairs Medical Center (VAMC).

The Veteran requested a hearing before the Board in his July 2012 substantive appeal, but before a hearing could be scheduled he withdrew his request in an October 2014 statement.


FINDINGS OF FACT

1.  The Veteran was not service-connected for any disability in May 2011, and he was not a participant of a vocational rehabilitation program.
  
2.  The Veteran has coverage under a health-plan contract for payment or reimbursement for the treatment provided at Halifax Medical Center from May 22, 2011, to May 25, 2011.


CONCLUSION OF LAW

The criteria for reimbursement of medical expenses incurred at Halifax Medical Center from May 22, 2011, to May 25, 2011, are not met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, if those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and the related C.F.R. provisions contain their own notice requirements.  Indeed, regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  This has been accomplished in the present case and there is no assertion to the contrary.

Merits

The Veteran seeks reimbursement of medical expenses incurred at Halifax Medical Center from May 22, 2011, to May 25, 2011.  

There are two potentially applicable statutory provisions under which reimbursement could be authorized, 38 U.S.C. §§ 1725 and 1728.

Under 38 U.S.C.A. § 1728, reimbursement for hospital care or medical services not previously authorized is provided for the customary and usual charges of emergency treatment from non-VA sources where such emergency treatment was rendered to a veteran in need thereof for any of the following:  service-connected conditions; nonservice-connected disabilities associated with and aggravating a service-connected disability; any disability if the veteran has a service-connected disability that has been determined to result in total disability that is permanent in nature; or any illness, injury, or dental condition of a veteran who is a participant of a vocational rehabilitation program that is determined to be medically necessary to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.  38 U.S.C.A. § 1728(a); 38 C.F.R. §§ 17.120 -17.132.

To establish entitlement under 38 U.S.C.A. § 1725, all of the following conditions must be met:  (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); (c) a VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center); (d) at the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (e) the veteran is financially liable to the provider of emergency treatment for that treatment; (f) the veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (g) if the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and (h) the veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002.

The Veteran was treated at Halifax Medical Center from May 22, 2011, to May 25, 2011, after going to the emergency room reporting pain in the lower abdomen.  He was diagnosed with a bowel obstruction and treated.  At the time, the Veteran was not service-connected for any disabilities; he has since been service-connected for an acquired psychiatric disability, to include depressive schizoaffective disorder, evaluated at 70 percent effective August 2011.  Furthermore, there is no indication in the record that the Veteran is a participant of a vocational rehabilitation program.  For these reasons, reimbursement under 38 U.S.C.A. § 1728 is not warranted for the Veteran.  38 C.F.R. §§ 17.120 -17.132.

The Veteran was further denied reimbursement under 38 U.S.C.A. § 1725 because such reimbursement is precluded by his Medicare coverage.  In his July 2012 substantive appeal, the Veteran stated that he began Medicare coverage in 2005.  The Veteran's Medicare coverage is a legal bar to his receiving reimbursement under 38 U.S.C.A. § 1725.  38 C.F.R. § 17.1002(f).  Reimbursement must therefore be denied.  

The Board recognizes that in his November 2011 notice of disagreement, the Veteran reported that his VA physicians instructed him to report to the emergency room should he have an issue with this disability.  Additionally, the Veteran promptly called the Fee Basis number while in the emergency room to notify VA of the care he was receiving.  In his July 2012 substantive appeal, the Veteran further stated that he had no trouble getting reimbursement in 2005 for a similar situation.  He further stated that had he known he would not be reimbursed, he would have driven to a VA facility despite the additional distance and pain.

Unfortunately, the Veteran's coverage under Medicare is a legal bar to his reimbursement in this case.  The Board recognizes the medical necessity of the Veteran's treatment as well as the costs that the Veteran would have wished to avoid.  The regulations at issue, however, explicitly prevent the Board from awarding reimbursement in the Veteran's case.


ORDER

Reimbursement of medical expenses incurred at Halifax Medical Center from May 22, 2011, to May 25, 2011, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


